COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Bray
Argued at Norfolk, Virginia


FRANCISCO SAUCEDO, S/K/A
 FRANCISCO ZUNIGA SAUCEDO

v.          Record No. 1978-94-1       MEMORANDUM OPINION *
                                   BY JUDGE SAM W. COLEMAN III
COMMONWEALTH OF VIRGINIA                  JULY 5, 1995


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                       Frederick B. Lowe, Judge
            Brandon Baade, Assistant Public Defender
            (Office of the Public Defender, on brief),
            for appellant.

            Katherine P. Baldwin, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellee.



     Francisco Zuniga Saucedo was convicted in a bench trial of

taking indecent liberties with his thirteen-year-old daughter.

The only issue on appeal is whether the trial judge erred by

refusing to permit defense counsel to ask the thirteen-year-old

victim whether she told the prosecutor that she wanted to drop

the charges against her father.    Because the appellant failed to

proffer her answer to the question for the record, we are not

able to determine whether her answer would have been relevant or

material.

     On New Year's Eve, Francisco Saucedo spent the evening at

home with his wife and children.    At bedtime, all of Saucedo's

     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
family retired to their respective bedrooms, except the

thirteen-year-old daughter, who fell asleep on the family room

sofa.    During the night, the daughter was awakened by the

pressure of her father on top of her.    Her panties and shorts

were partially down, and her father was feeling her breasts.      She

told her father to get off her.    He told her to be quiet.     She

pushed him away and went to her bedroom.    Saucedo was

subsequently charged with aggravated sexual battery, attempted

rape, child neglect, and taking indecent liberties.    The trial

court convicted him of taking indecent liberties, and this appeal

followed.
        On cross-examination of the daughter, defense counsel asked

her about conversations she had with a social worker.     She

acknowledged that she had told the social worker that she wanted

to drop the charges against her father.    Defense counsel then

asked, "[d]id you inform Mr. Zanin [the prosecutor] you wanted to

drop the charges."    The trial court sustained the Commonwealth's

attorney's objection to the question, holding that it was not

relevant whether the thirteen-year-old daughter wanted to drop

the charges.    The appellant argued that the answer would have

been relevant because it would have shown bias or prejudice and,

therefore, was exculpatory.

        "When an objection is sustained and evidence is rejected, it

is incumbent upon the proponent of the evidence to make a proffer

of the expected answer; otherwise, the appellate court has no



                                  -2-
means of determining if the evidence is material or otherwise

admissible."   Speller v. Commonwealth, 2 Va. App. 437, 440, 345
S.E.2d 542, 545 (1986); see also Mostyn v. Commonwealth, 14 Va.

App. 920, 924, 420 S.E.2d 519, 521 (1992); Smith v. Hylton, 14
Va. App. 354, 357-58, 416 S.E.2d 712, 715 (1992).

     Although the appellant contends that the victim's answer

would have shown bias and, thus, would have provided exculpatory

evidence, we have no basis for examining that claim.     See Spencer
v. Commonwealth, 238 Va. 295, 305, 385 S.E.2d 785, 792 (1989),

cert. denied, 493 U.S. 1093 (1990); see also Mackall v.

Commonwealth, 236 Va. 240, 256-57, 372 S.E.2d 759, 769, cert.

denied, 492 U.S. 925 (1988); Barrett v. Commonwealth, 231 Va.
102, 108, 341 S.E.2d 190, 194 (1986).   The appellant's failure to

proffer the victim's answer precludes us from reviewing the

issue.   Moreover, to the extent that the victim may have

expressed that sentiment to others in general, and assuming that

her sentiment along that line was relevant and admissible,

evidence that she expressed that sentiment to a social worker was

received in evidence without objection.

     We, therefore, affirm the appellant's conviction.
                                                            Affirmed.




                                -3-